COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-275-CV

ROBERT L. HARR	APPELLANT



V.



THE HARBOR CLUB, INC.   	APPELLEE



----------

FROM COUNTY 
COURT AT LAW NO. 3 OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On April 7, 2004, we notified appellant that his brief had not been filed as required by rule 
38.6(a).  
See
 
Tex. R. App
. P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).



PER CURIAM 		



PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED: May 27, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.